Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1-5 were previously pending and subject to a final office action mailed on July 12, 2021. Claims 1, 4 and 5 are amended, claim 2 is left as previously presented, and claim 3 is canceled. Claims 1-2 and 4-5 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed October 8, 2021 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claims 1-2 and 4-5 has been withdrawn.
Applicant arguments, with respect to the 112(f) interpretation has been fully considered and are persuasive. The 35 USC 112(f) of claims 1-2 and 4-5 has been withdrawn. 
Applicant arguments, with respect to the 102 rejection has been fully considered and are persuasive. The 35 USC 102 of claims 1-2 and 4-5 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The next closest prior art is “Intelligent Parking Management System Based on Image Processing” Published by World Journal of Engineering and Technology in May 2014 discloses a method of monitoring a parking lot and determining availability of parking spots. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-2 and 4-5.
“upon determination that an abnormality has occurred in the vehicle in the parking lot, determine a timing at which the abnormality has occurred based on the third information; a responsibility location determination device configured to determine a surrounding situation of the vehicle at the timing at which the abnormality occurred based on the third information, and determine a location of the responsibility of the abnormality based on the timing and the surrounding situation of the vehicle at the timing at which the abnormality occurred; and a determination result display to present the presence of the abnormality and the location of the responsibility of the abnormality to a user of the vehicle.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628